DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  If the claim depends on claim 1, the claim should begin as –The identification apparatus as claim 1, or be written in independent form to include all the limitations of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al, US Patent No. 5,355,222.
Heller et al disclose an optical receiver area location comprising: a receiver 11 and transmitter 12 and a processing station 13, which are used to locate a target 14 moving within a defined area 15; the transmitter 12 is attached to target 14, and transmits an omni-directional or near omni-directional optical signal at selected intervals; the signal typically includes an identifier so that if there is more than one target 14, it may be distinguished from other targets 14; the transmitter 12 is an infrared source, which emits pulses representing digital information; the receiver 11 is a set of point photosensors, each having a predetermined field of view of area 15; a processing station 13 receives the output from receiver 11, which in its simplest form is a signal indicating that a certain sensor has detected incoming light from transmitter 12; a sequence of signals may be decoded to identify the particular transmitter 12 being sensed; the processing station 13 accumulates data pertaining to each target 14 and its movement; the receiver 11, which is comprised primarily of a sensor unit 21 and an aperture template 22; the sensor unit 21 contains a linear array of sensors, a single template having a window in front of each sensor is used to define the field of view of each sensor; the sensor unit 21 has a number of sensor points, S(0)-S(6), which may be "on-site" photosensors or may be the receiving end of an optic fiber leading to a photosensor. ( See Figs. 1-2; col. 2, line 61 to col. 4, line 21). With respect to using amplifier and/or filters for amplifying and/or filtering certain signals, such steps are common in the art in order to meet specific customer requirements
Heller et al does not specifically disclose that the transmitter sends the identification signal based on an analysis of time sequence measurement of the detector. However, Heller et al disclose a sequence of signals is detected  to identify a particular sensor, it would have been obvious for a person of ordinary skill to employ a sequence of detected signal within a time period to send the identification signal. Furthermore, using a number of signals or a specific time period for detecting or measuring the identification signal is functionally equivalent, both concepts or techniques would arrive at identifying the identification signal. Therefore, it would have been obvious. Regarding the specific method steps, since the structural limitations are as recited, the steps are obtained and therefore, obvious. For instance, the scanning beam transmitter unit configured for sending an optical scanning beam, a receiver unit configured for receiving radiation emitted by the identification transmitter unit, and a receiver evaluation unit configured to identify the identification apparatus based on received data of the receiver unit, these are the basic functions of these components.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches an identification apparatus which includes a detection area with an identification pattern that partly covers the detection area, an identification transmitter unit that is drivable to send an identification signal based on an analysis of a time sequence of measurement signals of the detector, the identification pattern is embodied as a three-dimensional pattern, wherein the identification pattern has at least one first and one second pattern plane, the first pattern plane is arranged between the second pattern plane and the detection area, and an optically transparent plane is arranged between the first and the second pattern plane.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding claim 10, the examiner respectfully disagrees. The applicant is having a claim directed a system being dependent from an apparatus claim, claim 10 should be written into independent format, including all the limitation of claim 1. With respect to the method steps of claims 11-14, the structure of Heller et al is capable of performing all these steps set forth in the claims. Regarding using an amplifier and or filter for amplifying and/or filtering signals, such limitations are common in the art for meeting specific customer requirements in order to operate at a specific range. The prior art render these claims obvious. The applicant’s arguments are not persuasive. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876